Appeal from an order of the Genesee County Court (Robert C. Noonan, J.), entered June 27, 2014. The order, inter alia, determined that defendant is a level two risk pursuant to the Sex Offender Registration Act.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: Defendant appeals from an order determining that he is a level two risk pursuant to the Sex Offender Registration Act (Correction Law § 168 et seq.). Contrary to defendant’s contention, County Court properly assessed 10 points under risk factor 12 for defendant’s failure to genuinely accept responsibility for his conduct as required by the risk assessment guidelines. The People established by clear and convincing evidence that defendant “minimized the underlying sexual offense [,] and . . . denied that he performed the criminal sexual act [that] formed the basis for the conviction during an interview with the Probation Department” (People v Jewell, 119 AD3d 1446, 1448 [2014], lv denied 24 NY3d 905 [2014] [internal quotation marks omitted]; see People v Wilson, 117 AD3d 1557, 1557 [2014], lv denied 24 NY3d 902 [2014]; People v Baker, 57 AD3d 1472, 1473 [2008], lv denied 12 NY3d 706 [2009]).
Present — Smith, J.P., Carni, Lindley, Curran and Troutman, JJ.